IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


JIMMIE EDWARD KEENE,

             Appellant,

 v.                                                 Case No. 5D17-1048

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 8, 2018

Appeal from the Circuit Court
for Putnam County,
Clyde E. Wolfe, Judge.

Ryan Thomas Truskoski, Special Assistant,
and Jeffrey Deen, Office of the Criminal and
Civil Regional Counsel, Casselberry, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See McMullen v. State, 714 So. 2d 368 (Fla. 1998); Pietri v. State,

935 So. 2d 85 (Fla. 5th DCA 2006).



SAWAYA, LAMBERT and EISNAUGLE, JJ., concur.